                                 Case 2:20-cv-08953-ODW-PVC Document 45 Filed 12/23/20 Page 1 of 6 Page ID #:486



                                                 1 GARY C. ROBB (pro hac vice)
                                                     gcr@robbrobb.com
                                                 2 ANITA PORTE ROBB (pro hac vice)

                                                 3 apr@robbrobb.com
                                                     ANDREW C. ROBB (pro hac vice)
                                                 4   acr@robbrobb.com
                                                     BRITTANY SANDERS ROBB (pro hac vice)
                                                 5   bsr@robbrobb.com
                                                 6   ROBB & ROBB LLC
                                                     One Kansas City Place
                                                 7   1200 Main Street, Suite 3900
                                                     Kansas City, Missouri 64105
                                                 8
                                                     Telephone: (816) 474-8080
                                                 9   Facsimile: (816) 474-8081
                                                10 BRAD D. BRIAN (State Bar No. 79001)
                                                     brad.brian@mto.com
                                                11
                                                     LUIS LI (State Bar No. 156081)
                  1200 Main Street, Ste. 3900




                                                     luis.li@mto.com
ROBB & ROBB LLC

                    Kansas City, MO 64105




                                                12
                                                     MUNGER, TOLLES & OLSON LLP
                        816-474-8080




                                                13   350 South Grand Avenue, Fiftieth Floor
                                                     Los Angeles, California 90071-3701
                                                14
                                                     Telephone: (213) 683-9100
                                                15   Facsimile (213) 687-3702
                                                16 Attorneys for Plaintiffs

                                                17
                                                                        UNITED STATES DISTRICT COURT
                                                18                     CENTRAL DISTRICT OF CALIFORNIA
                                                19
                                                   VANESSA BRYANT, individually and as        Case No. 2:20-cv-08953 ODW (PVCx)
                                                20 Successor in Interest to KOBE BRYANT,
                                                                                              STIPULATION CONTINUING
                                                21 Deceased, and GB, a minor, deceased, and   RULE 26(f) SCHEDULING
                                                   as Guardian Ad Litem for NB, BB, and CB,
                                                22 minors,                                    CONFERENCE

                                                23                                            Location: Courtroom 5D
                                                                  Plaintiffs,
                                                24                                                      United States Courthouse
                                                     vs.                                                350 West First Street
                                                25                                                      Los Angeles, CA 90012
                                                   ISLAND EXPRESS HELICOPTERS,
                                                26
                                                   INC., ISLAND EXPRESS HOLDING               Current Scheduling Conference:
                                                27 CORP., and BERGE ZOBAYAN as                January 25, 2021
                                                   Successor in Interest to ARA GEORGE
                                                28
                                                   ZOBAYAN,                                   Proposed Continuance: First
                                                                                              Monday Forty-Five days following
                                     Case 2:20-cv-08953-ODW-PVC Document 45 Filed 12/23/20 Page 2 of 6 Page ID #:487




                                                 1             Defendants.                         service of Notice of this Court’s
                                                     ______________________________                rulings on pending Motion to
                                                 2
                                                                                                   Dismiss and pending Motion to
                                                   ISLAND EXPRESS HELICOPTERS,
                                                 3                                                 Remand
                                                   INC., ISLAND EXPRESS HOLDING
                                                 4 CORP.,                                          Honorable Otis D. Wright II
                                                 5
                                                                 Third-Party Plaintiffs,
                                                 6
                                                     vs.
                                                 7

                                                 8 UNITED STATES OF AMERICA, and
                                                     DOES 1 through 50,
                                                 9

                                                10               Third-Party Defendants.
                                                11
                                                           Plaintiffs VANESSA BRYANT, individually and as Successor in Interest to
                  1200 Main Street, Ste. 3900
ROBB & ROBB LLC




                                                12
                    Kansas City, MO 64105




                                                13 KOBE BRYANT, and GB, a minor, and Guardian Ad Litem to minors NB, BB and
                        816-474-8080




                                                14
                                                     CB, and Defendants and Third-Party Plaintiffs ISLAND EXPRESS HELICOPTERS,
                                                15

                                                16
                                                     INC., and ISLAND EXPRESS HOLDING CORP., Defendant BERGE ZOBAYAN

                                                17 as Personal Representative of and/or Successor in Interest to ARA GEORGE

                                                18
                                                     ZOBAYAN, and Defendant OC HELICOPTERS, LLC, and Third-Party Defendant
                                                19

                                                20
                                                     UNITED STATES OF AMERICA (all collectively hereinafter referred to as

                                                21 “Parties”), hereby stipulate and request that the Court continue the date for the Rule

                                                22
                                                     26(f) Scheduling Conference from January 25, 2021 until the first Monday forty-five
                                                23

                                                24 (45) days following service of notice of this Court’s rulings on the pending Motion to

                                                25 Dismiss and pending Motion to Remand, for the reasons set forth below:

                                                26
                                                           1. Third-Party Defendant United States of America filed its Motion to Dismiss
                                                27

                                                28            on October 19, 2020 to which Plaintiffs joined.

                                                                                             -2-
                                                                  STIPULATION CONTINUING RULE 26(f) SCHEDULING CONFERENCE
                                     Case 2:20-cv-08953-ODW-PVC Document 45 Filed 12/23/20 Page 3 of 6 Page ID #:488




                                                 1   2. Plaintiffs filed their Motion to Remand the action to the Superior Court for
                                                 2
                                                        the State of California on October 23, 2020.
                                                 3
                                                     3. These motions are currently pending before this Honorable Court.
                                                 4

                                                 5   4. Until the Parties receive the pending rulings from the Court on whether this
                                                 6
                                                        action will remain in federal court, the Parties submit that extending the
                                                 7
                                                        Rule 26 Scheduling Conference (and associated deadlines, including
                                                 8

                                                 9      conducting a Rule 26 meet-and-confer conference and submitting a Rule 26
                                                10
                                                        report) would preserve judicial resources and permit the Parties to avoid
                                                11
                                                        potentially unnecessary effort and expense.
                  1200 Main Street, Ste. 3900
ROBB & ROBB LLC




                                                12
                    Kansas City, MO 64105




                                                     5. Further good cause exists for the requested continuance because the
                        816-474-8080




                                                13

                                                14
                                                        National Transportation Safety Board (NSTB) has not completed its
                                                15

                                                16
                                                        investigation of the subject helicopter crash, and has not issued its Factual

                                                17      Report or its final Probable Cause Report. Until the NTSB issues its Reports,
                                                18
                                                        the Island Express Defendants are by law unable to disclose certain
                                                19

                                                20
                                                        information relating to the investigation because they are “Party

                                                21      Participants” to the ongoing NTSB investigation.
                                                22
                                                     6. Further, the NTSB maintains current possession, custody, and control of
                                                23

                                                24      the subject helicopter wreckage. Accordingly, the wreckage is unavailable

                                                25      for inspection or examination by any of the Parties, which impairs the ability
                                                26
                                                        of the Parties to determine the existence of other possible defendants,
                                                27

                                                28

                                                                                        -3-
                                                            STIPULATION CONTINUING RULE 26(f) SCHEDULING CONFERENCE
                                     Case 2:20-cv-08953-ODW-PVC Document 45 Filed 12/23/20 Page 4 of 6 Page ID #:489




                                                 1             identify experts, conduct fact and expert discovery, and provide initial
                                                 2
                                                               disclosures.
                                                 3
                                                           7. There has been no prior request by the Parties to extend the Rule 26(f)
                                                 4

                                                 5             Scheduling Conference.
                                                 6
                                                           8. The Parties respectfully submit that this Stipulation for extension of time
                                                 7
                                                               will not prejudice any party and will not cause undue delay.
                                                 8

                                                 9         NOW, THEREFORE, it is hereby stipulated among the Parties and the Parties
                                                10
                                                     do jointly and respectfully request that the date for the Rule 26(f) Scheduling
                                                11
                                                     Conference be continued until the first Monday forty-five (45) days following service
                  1200 Main Street, Ste. 3900
ROBB & ROBB LLC




                                                12
                    Kansas City, MO 64105




                                                13 of notice of this Court’s rulings on the pending Motion to Dismiss and Motion to
                        816-474-8080




                                                14
                                                     Remand.
                                                15
                                                           IT IS SO STIPULATED.
                                                16

                                                17 DATED: December 23, 2020                 ROBB & ROBB LLC
                                                18                                          By:     /s/ Gary C. Robb      ‘




                                                19                                                  GARY C. ROBB*
                                                                                                    ANITA PORTE ROBB*
                                                20                                                  ANDREW C. ROBB*
                                                21                                                  BRITTANY SANDERS ROBB*
                                                                                                    *Pro Hac Vice
                                                22

                                                23                                                  BRAD D. BRIAN
                                                                                                    LUIS LI
                                                24
                                                                                                    MUNGER, TOLLES & OLSON LLP
                                                25
                                                                                            Attorneys for Plaintiffs
                                                26
                                                27

                                                28

                                                                                              -4-
                                                                   STIPULATION CONTINUING RULE 26(f) SCHEDULING CONFERENCE
                                     Case 2:20-cv-08953-ODW-PVC Document 45 Filed 12/23/20 Page 5 of 6 Page ID #:490




                                                 1
                                                     DATED: December 23, 2020 CUNNINGHAM SWAIM, LLP
                                                 2
                                                                                     By:      /s/ Ross Cunningham
                                                 3
                                                                                                                                ‘




                                                                                              ROSS CUNNINGHAM*
                                                 4                                            DON SWAIM*
                                                                                              MICHAEL J. TERHAR
                                                 5                                            D. TODD PARRISH
                                                                                              * Pro Hac Vice
                                                 6
                                                                                     Attorneys for Defendants ISLAND
                                                 7                                   EXPRESS HELICOPTERS, Inc., and
                                                 8
                                                                                     ISLAND EXPRESS HOLDING CORP.

                                                 9 DATED: December 23, 2020          LEADER BERKON COLAO &
                                                                                     SILVERSTEIN LLP
                                                10

                                                11                                   By:      /s/ Arthur I. Willner     ‘




                                                                                              ARTHUR I. WILLNER
                  1200 Main Street, Ste. 3900




                                                                                              RAYMOND L. MARIANI
ROBB & ROBB LLC




                                                12
                    Kansas City, MO 64105




                                                                                              OLGA G. PENA
                        816-474-8080




                                                13
                                                                                     Attorneys for Defendant BERGE ZOBAYAN
                                                14                                   as Successor in Interest for ARA GEORGE
                                                15                                   ZOBAYAN

                                                16 DATED: December 23, 2020          THE RYAN LAW GROUP
                                                17
                                                                                     By:      /s/ Timothy J. Ryan           ‘




                                                18                                            TIMOTHY J. RYAN
                                                                                              REBEKKA R. MARTORANO
                                                19
                                                                                     Attorneys for OC HELICOPTERS, LLC
                                                20

                                                21 DATED: December 23, 2020          U.S. DEPARTMENT OF JUSTICE

                                                22                                   By:      /s/ Debra D. Fowler   ‘




                                                                                              JEFFREY BOSSERT CLARK
                                                23                                            DEBRA D. FOWLER
                                                                                              ALAN D. MATTIONI,
                                                24

                                                25
                                                                                     Attorneys for UNITED STATES OF
                                                                                     AMERICA
                                                26
                                                27

                                                28

                                                                                        -5-
                                                              STIPULATION CONTINUING RULE 26(f) SCHEDULING CONFERENCE
                                     Case 2:20-cv-08953-ODW-PVC Document 45 Filed 12/23/20 Page 6 of 6 Page ID #:491




                                                 1
                                                                                    ATTESTATION CLAUSE
                                                 2
                                                     I, GARY C. ROBB, am the ECF User whose ID and password are being used to file
                                                 3

                                                 4 in     this   STIPULATION          CONTINUING         RULE      26(f)   SCHEDULING

                                                 5 CONFERENCE. In compliance with L.R. 5-4.3.4, I hereby attest that all other

                                                 6
                                                     signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
                                                 7

                                                 8 content and have authorized the filing.

                                                 9
                                                     DATED: December 23, 2020
                                                10

                                                11 By: /s/ Gary C. Robb         ‘




                                                         GARY C. ROBB
                  1200 Main Street, Ste. 3900
ROBB & ROBB LLC




                                                12
                    Kansas City, MO 64105




                                                13 Attorney for PLAINTIFFS
                        816-474-8080




                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26
                                                27

                                                28

                                                                                               -6-
                                                                   STIPULATION CONTINUING RULE 26(f) SCHEDULING CONFERENCE
